                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )       No. 21-03024-01-CR-S-BP
                                                    )
COLBY FRONTERHOUSE,                                 )
                                                    )
                          Defendant.                )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count One and

admitted to the Forfeiture Allegation contained in the Superseding Information filed on August 19,

2021, is now Accepted and the Defendant is Adjudged Guilty of such offense. Sentencing will be

set by subsequent Order of the Court.




                                                           /s/ Beth Phillips
                                                           BETH PHILLIPS
                                                    UNITED STATES DISTRICT JUDGE




Date: September 3, 2021




             Case 6:21-cr-03024-BP Document 40 Filed 09/03/21 Page 1 of 1
